Case 9:19-mc-80024-DMM Document 49 Entered on FLSD Docket 11/18/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                       Case No. 19-MC-80024

   PUES FAMILY TRUST IRA, BY MICHAEL PUES,
   EXECUTOR OF THE ESTATE,

          Plaintiff,

   v.

   PARNAS HOLDINGS INC., and LEV PARNAS,
   INDIVIDUALLY,

          Defendants,
                                                 /

               SUPPLEMENTAL COMPLAINT PURSUANT TO FLA. STAT. 56.29

          Plaintiff PUES FAMILY TRUST IRA, BY MICHAEL PUES EXECUTOR OF THE

   ESTATE sues defendants GLOBAL ENERGY PRODUCERS, LLC; AMERICA FIRST

   ACTION, INC., AARON INVESTMENTS, I, LLC, LSDAMA, LLC, and alleges:

                            PARTIES, JURISDICTION AND VENUE

          1.      Plaintiff PUES FAMILY TRUST IRA, BY MICHAEL PUES EXECUTOR OF

   THE ESTATE (“Pues”) is family trust, organized under the laws of the state of New York. Pues

   is the judgment creditor and holder of a final judgment in the amount of $510,434.70 against the

   above-styled defendants which was awarded on March 28, 2016 by United States District Court

   for the Eastern District of New York Case No. 11-CV-05537 and duly registered in this Court.

          2.      Defendant GLOBAL ENERGEY PRODUCERS, LLC (“GEP”) a Delaware

   limited liability company which may also have its principal place of business in Palm Beach

   County, Florida with its member(s) residing in the state of Florida. It is alleged that GEP is
Case 9:19-mc-80024-DMM Document 49 Entered on FLSD Docket 11/18/2019 Page 2 of 10



   simply an alter ego for defendant and judgment debtor LEV PARNAS to facilitate fraudulent

   transfers described in more detail in this Supplemental Complaint.

          3.      Defendant AMERICA FIRST ACTION, INC. (“AFA”) a political action

   committee/corporation organized under the laws of Virginia with its principal place of business

   in Virginia. AFA is the recipient of a fraudulent transfer of $325,000.00 which originated from

   judgment debtor LEV PARNAS’ personal bank account through his alter ego, the limited

   liability AARON INVESTMENTS I, LLC.

          4.      Defendant AARON INVESTMENTS I, LLC (“Aaron Investments”) is a limited

   liability company organized under the laws of Florida with its member(s) residing in the state of

   Florida. AARON INVESTMENTS I, LLC is the alter ego of LEV PARNAS and exists only for

   the purpose of defrauding judgment creditors such as Pues. Aaron Investments has received

   several hundred thousand dollars of funds which ought to have been used to satisfy the judgment

   at issue of this case, and helped facilitate a $325,000.00 fraudulent transfer to AFA.

          5.      Defendant LSDAMA, LLC (“LSDAMA”) is a limited liability company

   organized under the laws of Florida with its member(s) residing in the state of Florida.

   LSDAMA is the alter ego of LEV PARNAS and exists only for the purpose of defrauding

   judgment creditors such as Pues. LSDAMA has received several hundred thousand dollars of

   funds which ought to have been used to satisfy the judgment at issue of this case

          6.      Jurisdiction is proper in this court pursuant to 28 U.S.C. Sec. 1332, as to complete

   diversity of the parties, and the amount in controversy exceeds more than $75,000.00.

                                   FACTS COMMON TO ALL COUNTS

          7.      On March 28, 2016 judgment creditor Pues obtained a final judgment against

   judgment debtors, PARNAS HOLDINGS, INC (“PHI”) and Parnas, in the amount of



                                                    2
Case 9:19-mc-80024-DMM Document 49 Entered on FLSD Docket 11/18/2019 Page 3 of 10



   $510,434.70, with interest to accrue at the statutorily prescribed rate.                      (hereinafter the

   “Judgment”). The Judgment was entered by the United States District Court for the Eastern

   District of New York Case No. 11-CV-05537 and registered in this Court. A true and correct

   copy of the Judgment is attached as Composite Exhibit A. On October 29, 2019 this Court

   entered an order commencing proceedings supplementary and impleading GEP, AFA,

   LSDAMA, Aaron Investments in this proceeding.

           8.       Judgment Debtor LEV PARNAS and his wife Svetlana Parnas have incurred

   numerous judgments throughout the years, which is a matter of public record. As stated above

   LEV PARNAS is also a judgment debtor pursuant to the Judgment.                            In order to shield

   themselves from creditors, LEV PARNAS has set up various limited liability companies to

   defraud these various creditors, such as Plaintiff. These limited liability companies at various

   times since entry of Judgment have possessed or now currently possess cash held in bank

   accounts that could be used to satisfy the Judgment.

           9.       LSDAMA, GEP, and Aaron Investments, are the principal entities which operate

   are mere alter egos of LEV PARNAS (though there are probably numerous others). During the

   course of collection proceedings, thousands of pages of bank of records1 have demonstrated, that

   LSDAMA’s and Aaron Investments’ sole purpose is to hold personal bank accounts for the

   personal and familial use of LEV PARNAS. Pages and pages of bank statements show that these

   accounts are used for household and personal expenses and that LEV PARNAS finances are

   inextricably co-mingled with any alleged business purposes these entities could possibly have.

   As to GEP, extensive bank records show that LEV PARNAS made lavish personal expenditures


   1
    These documents were obtained after several months of post judgment discovery. These records will be
   produced to the Court in support of the Judgment Creditor’s claim under separate cover, either redacted or under
   seal.


                                                          3
Case 9:19-mc-80024-DMM Document 49 Entered on FLSD Docket 11/18/2019 Page 4 of 10



   and that GEP had no other business purpose. Furthermore, large transfers were made between

   these three entities (and third parties). The monies and assets held by these entities are co-

   mingled to such a degree that these entities cannot be separated from LEV PARNAS.

          10.     On May 15, 2018, Aaron Investments (through an account at Citibank titled in its

   name Acct# ending 4382) received a transfer of $1,260,329.80. As Aaron Investments is a sham,

   this money should have been used to pay the judgment which is the subject of this case. Instead,

   several fraudulent transfers were made, such as the $325,000.00 transfer to AFA on May 17,

   2018. In addition, on May 18, 2018 $205,000.00 was fraudulently transferred from Aaron

   Investments to LSDAMA. On May 22, 2018 $100,000.00 was fraudulently transferred from

   Aaron Investments to GEP. These are all monies that should have been used to satisfy the

   Judgment, but was used for improper purposes. Specifically, the $325,000.00 transfer which was

   a “straw person” donation in violation of the Federal Election Campaign Finance Act 52 U.S.C.

   § 30122. The money apparently was used to curry favor with the country’s political elite in the

   GOP, a purely personal goal. It should be noted that this is a crime in which LEV PARNAS is

   currently under federal indictment for.

          11.     LSDAMA and Aaron Investments are not distinct from LEV PARNAS, its

   managing member. LEV PARNAS, as managing member, uses these entities improperly for the

   sole use of having a shield from his many creditors (and the many creditors he and his wife share

   (making the tenancy by entireties exemption not applicable to many of the Creditors who they

   owe money to or otherwise have claims against them)). Furthermore, LEV PARNAS has used

   LSDAMA and Aaron Investments to commit crimes and fraudulently transfer assets. The

   $325,000.00 transfer that was made fraudulently to AFA is a violation of campaign finance laws,

   because despite the transfer clearly originating from Aaron Investment’s Citibank account, LEV



                                                  4
Case 9:19-mc-80024-DMM Document 49 Entered on FLSD Docket 11/18/2019 Page 5 of 10



   PARNAS and AFA attributed the donation as coming from GEP. It is a violation of federal law

   to misattribute a donation such as this, and LEV PARNAS (through his alter ego of Aaron

   Investments) and AFA were aware that donation did not come from GEP2. The Defendant LEV

   PARNAS, and AFA actively attempted to conceal the transfer by the misreporting (and as

   evidenced by emails produced by AFA in post judgment discovery). A copy of the wire from

   Aaron Investments to AFA, a redacted statement from Aaron Investment’s Citibank account,

   along with the Federal Election Commission report regarding the donation are attached as

   Composite Exhibit 1.

           12.      The above referenced transfers and actions by LEV PARNAS defrauded

   creditors, including Plaintiff.      The above referenced fraudulent transfers were either made

   intentionally or constructively.

              COUNT I – FRAUDULENT TRANSFER – FLA. STAT. § 726.105(1)(A)
                                (ALL DEFENDANTS)

           13.      Pues re-alleges and fully incorporate by reference paragraphs 1 through 12 as

   though fully set forth herein.

           14.      The transfers to the Defendants was made with the actual intent to hinder, delay

   or defraud a creditor of LEV PARNAS.

           WHEREFORE, Pues respectfully requests that this Court enter judgment in favor of

   Pues and against Defendants GEP, AFA, Aaron Investments, and LSDAMA (i) setting aside the

   respective Fraudulent Transfers; (ii) issuing an injunction prohibiting Defendants from alienating

   the fraudulently transferred funds; (iii) imposing a constructive trust on the related proceeds; (iv)




   2
    Emails obtained from AFA in post-judgment discovery prove this point. Those documents will be provided to the
   Court under separate cover.


                                                          5
Case 9:19-mc-80024-DMM Document 49 Entered on FLSD Docket 11/18/2019 Page 6 of 10



   attaching the related proceeds; and (v) affording such other and further relief as the Court deems

   just and proper.

                  COUNT II – FRAUDULENT TRANSFER – FLA. STAT. § 726.106(1)
                                   (ALL DEFENDANTS)

            15.     Pues re-alleges and fully incorporate by reference paragraphs 1 through 11 as

   though fully set forth herein.

            16.     The Transfers were made without LEV PARNAS receiving reasonably equivalent

   value.

            17.     LEV PARNAS was insolvent at the time of the Fraudulent Transfer, because and

   without limitation, the unsatisfied judgment is prima facie evidence that LEV PARNAS was not

   paying his debts as they became due; or LEV PARNAS became insolvent as a result of the

   Fraudulent Transfer.

            WHEREFORE, Pues respectfully requests that this Court enter judgment in favor of

   Pues and against Defendants (i) setting aside the respective Fraudulent Transfers; (ii) issuing an

   injunction prohibiting Defendants from alienating the fraudulently transferred funds; (iii)

   imposing a constructive trust on the related proceeds; (iv) attaching the related proceeds; and (v)

   affording such other and further relief as the Court deems just and proper.

   DATED:                  November 18, 2019    Respectfully submitted,

                                                ANDRE LAW FIRM P.A.
                                                Counsel for Plaintiff
                                                18851 N.E. 29th Ave Suite 724
                                                Aventura, FL 33180
                                                Telephone: 786 708 0813
                                                Facsimile: 786 513 8408

                                         By:           /s/ Tony Andre
                                                Tony Andre, Esq.
                                                Florida Bar No. 40587



                                                   6
Case 9:19-mc-80024-DMM Document 49 Entered on FLSD Docket 11/18/2019 Page 7 of 10



                                  CERTIFICATE OF SERVICE

           I certify that on November 18, 2019 I filed the foregoing document with the Clerk of the
   Court using CM/ECF. I also certify that the foregoing document is being served this day on all
   counsel of record or pro se parties as identified below in the manner delineated, either via
   transmission of a Notice of Electronic Filing generated by CM/ECF or in some other authorized
   manner for those counsel or parties who are not authorized to receive the Notice of Electronic
   Filing electronically.

          Chris Draper, Esq.
          Greenspoon Marder
          525 Okeechobee boulevard Suite 900
          West Palm Beach FL 33401
           Attorneys for Judgment Debtors/Global Energy Producers, LLC


                                                      /s/ Tony Andre
                                               Tony Andre, Esq.




                                                  7
Case 9:19-mc-80024-DMM Document 49 Entered on FLSD Docket 11/18/2019 Page 8 of 10




   Composite Exhibit 1

   Fraudulent transfers (from Aaron Investments Citibank Account)
   Aaron Investments to America First Action ($325,000.00):




   Aaron Investments to LSDAMA ($205,000.00):




   Aaron Investments to Global Energy Producers ($100,000.00):
Case 9:19-mc-80024-DMM Document 49 Entered on FLSD Docket 11/18/2019 Page 9 of 10
  Case
Image#    9:19-mc-80024-DMM
       201807159115673127            Document 49 Entered on FLSD Docket 11/18/2019 Page 10 of 10
SCHEDULE A (FEC Form 3X)                                                                                                                                                  15               100

ITEMIZED RECEIPTS                                                                                                       ✘ 11a              11b                            12
                                                                                                                                                         15                16




  AMERICA FIRST ACTION, INC.

A. GLOBAL ENERGY PRODUCERS, LLC
                7670 LA CORNICH CIRCLE                                                                                    M        M   /       D     D   /       Y    Y        Y       Y
                                                                                                                              05                   17                 2018
                                                                                                                          Transaction ID : SA11AI.21241
   BOCA RATON                                    FL                       33433


                                                                                                                                           ,
                                                                                                                                           ▲                 ,
                                                                                                                                                             ▲
                                                                                                                                                                     325000.00
                                                                                                                                                                                   .
                                                                                                                                                                                   ▲



                                                                                     ▼

                   ▼                                           ,
                                                               ▲                   ,
                                                                                   ▲       325000.00
                                                                                                      .
                                                                                                      ▲


B. GREENSTEIN, IRA, A, ,
                103 COUNTRY RIDGE ROAD                                                                                    M        M   /       D    D    /       Y    Y        Y       Y
                                                                                                                              06                   22                2018
                                                                                                                         Transaction ID : SA11AI.23666
  SCARSDALE                                       NY                     10583


                                                                                                                                           ,
                                                                                                                                           ▲                 ,
                                                                                                                                                             ▲       100000.00
                                                                                                                                                                                   .
                                                                                                                                                                                   ▲

  ENERPULSE TECHNOLOGIES, INC.                           DIRECTOR
                                                                                     ▼

                   ▼                                           ,
                                                               ▲                   ,
                                                                                   ▲        100000.00
                                                                                                      .
                                                                                                      ▲


C. GUCCIARDO, CHARLES, S, ,
                170 OLD COUNTRY RD                                                                                        M        M   /       D     D   /       Y    Y        Y       Y
                                                                                                                              06                   22                2018
                                                                                                                          Transaction ID : SA11AI.23662
   MINEOLA                                        NY                     11501


                                                                                                                                           ,                 ,        50000.00
                                                                                                                                                                                   .

  GUCCI LAW                                             ATTORNEY
                                                                                     ▼


                                                               ,
                                                               ▲                   ,
                                                                                   ▲
                                                                                              50000.00
                                                                                                      .
                                                                                                      ▲


 SUBTOTAL                            ............................................................................                          ,                 ,       475000.00
                                                                                                                                                                                   .
                                                                                                                    ▼




 TOTAL                                           ...............................................................                           ,
                                                                                                                                           ▲                 ,
                                                                                                                                                             ▲                     .
                                                                                                                                                                                   ▲
                                                                                                                    ▼




                                                                                                                                                   Schedule A (Form 3X) Rev. 06/2016
